                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION


    DAVID EVAN SCHANZLE,                                    §
                                                            §
                              Plaintiff                     §
                                                            §
    v.                                                      §       CIVIL NO. A-18-CV-00933-RP-SH
                                                            §
    SUSANA HABERMAN, JONATHAN P.                            §
    GEBHART, MICHAEL GALDO,                                 §
    BRAD BARBER, LAUREL VANT,                               §
    JEFF NEFF, MARK LANE, U.S.                              §
    MAGISTRATE JUDGE; AND 6 TO 8
    UNKNOWN GOVERNMENT
    AGENTS,

                              Defendants

                                                     ORDER

          Before this Court are Defendants’ Motion to Stay Pending Resolution of Immunity

Defense, filed on May 1, 2019 (Dkt. No. 12); Plaintiff’s Demand to Examine Exhibit B and

Affidavit of Probable Cause and Request to Stay on all Proceedings, filed on May 8, 2019 (Dkt.

No. 13); Plaintiff’s Motion to Unseal Affidavit of Probable Cause and Attachment B, filed on June

10, 2019 (Dkt. No. 22); and the parties’ various response and reply briefs.1 On July 15, 2019, the

District Court referred the above-styled case to the undersigned Magistrate Judge for resolution

and Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil

Procedure 72 and Rule 1 of Appendix C of the Local Rules of the United States District Court for

the Western District of Texas (“Local Rules”).

                                                I. BACKGROUND

          On October 24, 2018, federal agents from the Internal Revenue Service-Criminal Investigation

Division (“IRS-CID”) and the Federal Bureau of Investigation (“FBI”) conducted a search of David


1   Plaintiff did not file a response to Defendant’s Motion to Stay Discovery.
Schanzle’s home and business, Gardens of the Ancients, located at 4800 Yager Lane, Manor, TX

78653, pursuant to a search warrant (“Warrant”) signed by United States Magistrate Judge Mark Lane.

On October 30, 2018, Schanzle filed this lawsuit against Magistrate Judge Mark Lane, Assistant United

States Attorney Michael Galdo, FBI Special Agent Susana Haberman, IRS Special Agents Laurel Vant,

Jon Gebhart and James Neff, and “6 to 8 unknown agents” (“Defendants”) alleging that the issuance

of the warrant and the manner of its execution violated his Fourth and Eighth Amendment rights.

Schanzle purports to bring his lawsuit pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).

    A. Defendant’s Motion to Stay Discovery

        On May 1, 2019, Defendants filed a Motion to Dismiss on the grounds that Schanzle’s claims

were, among other defenses, barred by qualified and absolute immunity. Pursuant to Rule 26(c) of the

Federal Rules of Civil Procedure, Defendants now request that the Court stay all discovery and

discovery related proceedings pending the Court’s ruling on Defendants’ Motion to Dismiss. While

the Court could grant the Motion to Stay as unopposed under the Local Rules, the Court will address

the merits of the Motion.

        Qualified immunity shields “government officials performing discretionary functions” from

civil liability for claims under federal law “insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.” Kinney v. Weaver,

367 F.3d 337, 347–48 (5th Cir. 2004) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

“[Q]ualified immunity constitutes an ‘immunity from suit rather than a mere defense to liability.’”

McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en banc) (per curiam) (quoting

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). The issue of qualified immunity should be resolved at

the earliest possible stage of litigation because “[o]ne of the most salient benefits of qualified immunity

is protection from pretrial discovery, which is costly, time-consuming, and intrusive.” Backe v.

LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).
                                                    2
        The Fifth Circuit has long held that an assertion of qualified immunity shields a government

official from discovery that is “avoidable or overly broad.” Lion Boulos v. Wilson, 834 F.2d 504, 507

(5th Cir. 1987). Significantly, “it is only when the district court ‘is unable to rule on the immunity

defense without further clarification of the facts’ and when the discovery order is ‘narrowly tailored to

uncover only those facts needed to rule on the immunity claim,’ that an order allowing limited

discovery is neither avoidable nor overly broad.” Wilson v. Sharp, 2017 WL 4685002, at * 2 (M.D. La.

Oct. 17, 2017) (citing Lion Boulos, 834 F.2d at 507-508). Although discovery on the issue of qualified

immunity is possible, such discovery “must not proceed until the district court first finds that the

plaintiff’s pleadings assert facts which, if true, would overcome the defense of qualified immunity.”

Wicks v. Mississippi State Employment Servs., 41 F.3d 991, 994 (5th Cir. 1995). “If the complaint

alleges facts to overcome the defense of qualified immunity, the district court may then proceed under

Lion Boulos to allow the discovery necessary to clarify those facts upon which the immunity defense

turns.” Id. at 995.

        Accordingly, discovery is only permitted after a determination has been made that the plaintiff

has alleged sufficient facts to state a claim against the defendant. Even discovery limited to the issue

of qualified immunity is allowed only if the court is unable to rule on the qualified immunity defense

without additional facts and then only such discovery as is necessary to rule on the qualified immunity

defense is permitted. Because the Court has not yet determined whether Schanzle has alleged sufficient

facts to state a claim against the Defendants in this case, it is premature to allow discovery at this time.

        Based on the foregoing, Defendants’ Motion to Stay Discovery Pending Resolution of the

Immunity Defense (Dkt. No. 12) is GRANTED. IT IS HEREBY ORDERED that discovery in this

case is STAYED pending resolution of the issues raised in Defendants’ Motion to Dismiss.




                                                     3
   B. Plaintiff’s Motion to Unseal Affidavit of Probable Cause and Request to Stay

   Schanzle asks the Court to order Defendants to produce the Affidavit of Probable Cause and

Attachment B to the Warrant pursuant to Federal Rule of Criminal Procedure 41(b) and Franks v.

Delaware, 438 U.S. 154 (1978). Schanzle’s request is an attempt to conduct discovery in this case.

Because the Court has stayed discovery in this case, Schanzle’s Demand to Examine Exhibit B

and Affidavit of Probable Cause and Request to Stay on all Proceedings (Dkt. No. 13) and Motion

to Unseal Affidavit of Probable Cause and Attachment B (Dkt. No. 22) are HEREBY DENIED.

       SIGNED this 17th day of July, 2019.




                                     SUSAN HIGHTOWER
                                     UNITED STATES MAGISTRATE JUDGE




                                                4
